Citation Nr: 0108610	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
numbness of both hands, to include peripheral neuritis, also 
described as peripheral neuropathy.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for hypertrophic 
arthritis, cervical spine, currently rated as 20 percent 
disabling.

4.  Entitlement to an increased rating for lumbosacral 
strain, with bilateral arthritis and compression 
radiculopathy, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972, and from October 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in November 1998 by 
the Des Moines, Iowa, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in January 1999, a statement of the case was issued 
in January 1999, and a substantive appeal was received in 
March 1999.  The veteran testified at a Board video 
conference hearing in November 2000.

A May 1999 rating decision denied entitlement to service 
connection for right knee and right hand disability.  These 
issues are not in appellate status as no notice of 
disagreement has been received to initiate an appeal.

At his November 2000 Board video hearing, the veteran 
advanced a claim of entitlement to service connection for 
right leg disability.  It is unclear if this is a new claim 
or a request to reopen a prior final decision as to this 
issue.  At any rate, this matter is hereby referred to the RO 
for appropriate action.



FINDINGS OF FACT

1.  By rating decision in May 1973, service connection for 
numbness of the arms was denied; a notice of disagreement was 
not received to initiate an appeal from this determination.

2.  Certain items of evidence received since the RO's May 
1973 decision bear directly and substantially upon the issue 
under consideration and are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
numbness of the arms to include peripheral neuritis, also 
described as peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The May 1973 rating decision which denied entitlement to 
service connection for numbness of the hands is final.  38 
U.S.C.A. § 7105(c) (West 1991). 

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
numbness of the hands to include peripheral neuritis, also 
described as peripheral neuropathy.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Numbness of Both Hands.

Generally, the law provides that a veteran is entitled to 
service connection for a disability resulting from disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  

In a May 1973 rating decision, a claim by the veteran of 
entitlement to service connection for numbness of the arms 
was denied on the basis that there was no evidence of any 
numbness.  The May 1973 denial of the veteran's claim became 
final, as outlined in 38 U.S.C.A. § 7105 (West 1991), when 
the veteran did not file a notice of disagreement within one 
year of being notified of the decision.  However, a claim 
which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  See 38 U.S.C.A. § 5108.  The veteran 
attempted to reopen his claim, and the RO denied that request 
by rating decision in November 1998.  The present appeal 
ensued. 

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.

Evidence submitted since the May 1973 rating decision 
includes a September 1998 EMG which revealed an 
interpretation of an abnormal study; the EMG findings were 
indicative of bilateral carpal tunnel syndrome.  The Board 
finds that the September 1998 EMG constitutes new and 
material evidence, as such evidence bears directly and 
substantially upon the specific matter under consideration, 
and it is not cumulative or redundant of evidence previously 
submitted.  See 38 C.F.R. § 3.156(a).  It appears that the 
veteran's claim was denied in 1973 based on a lack of 
evidence of current disability.  The new evidence suggesting 
carpal tunnel syndrome is therefore so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim.  In other words, new and material evidence 
has been received to reopen the veteran's claim.  38 U.S.C.A. 
§ 5108.



ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
numbness of both hands, to include peripheral neuritis, also 
described as peripheral neuropathy.  The appeal is granted to 
this extent, subject to the directions set forth in the 
following remand section of this decision.


REMAND

In view of the Board's finding that new and material evidence 
has been received to reopen the veteran's claim of 
entitlement to service connection for numbness of the hands, 
to include peripheral neuritis, also described as peripheral 
neuropathy, further development action, a de novo review of 
the record, and a full merits analysis at the RO level is 
necessary to avoid any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).

As for the veteran's claim of entitlement to service 
connection for hypertension, it appears that the veteran's 
claim was denied on the basis that it was not well-grounded 
under 38 U.S.C.A. § 5107(a) (West 1991).  However, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This newly enacted legislation deleted the well-grounded 
claim requirement and also sets forth provisions for VA 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted legislation to be clearly more beneficial to the 
veteran.  Therefore, review of the veteran's claim of service 
connection for hypertension under the new legislation is 
required before the Board may proceed with appellate review.

At the November 2000 Board hearing, the veteran essentially 
indicated that his service-connected spinal disabilities had 
worsened since the most recent VA examination in September 
1998.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  Further, it is not clear to the Board what 
relationship, if any, that the diagnosed disc disease has to 
his service-connected spinal disabilities, and such 
relationship should be clarified.

Accordingly, this case is REMANDED for the following actions: 

1.  The RO should review the record and 
take appropriate action to ensure 
compliance with the assistance/notice 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include steps to 
obtain and make of record all VA and 
private medical treatment records (not 
already of record) which are pertinent to 
the issues on appeal.  The RO should also 
undertake action to request all Social 
Security records in view of the veteran's 
comment at the Board hearing that he had 
applied for such benefits. 

2.  The veteran should be scheduled for 
special VA examinations to ascertain the 
nature and etiology of the claimed 
hypertension and numbness of both hands, 
to include peripheral neuritis, also 
described as peripheral neuropathy.  It 
is imperative that the claims file be 
made available to the examiners for 
review in connection with the 
examinations.  Any medically indicated 
special tests and studies should be 
accomplished.  

After reviewing the claims file and 
examining the veteran, the hypertension 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently suffers from 
hypertension that was manifested during 
service or one year thereafter, or is 
otherwise related to service.  

As to any numbness of both hands (to 
include carpal tunnel syndrome, and 
peripheral neuritis, also described as 
peripheral neuropathy) found to be 
present, the examiner should offer should 
offer an opinion as to whether it is at 
least as likely as not that such 
disability was manifested during service 
or within one year thereafter, or is 
otherwise related to service.  A detailed 
rationale for all opinions expressed 
should be furnished.

3.  The veteran should also be afforded a 
VA medical examination to determine the 
nature and severity of his service-
connected lumbar and cervical spine 
disabilities, to include whether 
degenerative disc disease is related to 
either disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  All necessary tests and 
studies should be accomplished, and 
complaints and clinical manifestations 
should be reported in detail.  The 
examiner should perform full range of 
motion testing of the lumbar and cervical 
spines and should clearly report both the 
normal ranges of motion for the spines 
and the actual ranges of motion shown on 
testing of the veteran so as to allow for 
comparison.  Further, in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the examination report should clearly 
indicate whether any pain (including 
painful motion or pain with use), flare-
ups of pain, weakened movement, excess 
fatigability, or incoordination results 
in functional loss.  With regard to the 
different ranges of motion tested, the 
examiner should report at what degree 
such motions is limited by pain.  
Further, the examiner should state 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by visible behavior.  The 
examiner is also requested to offer an 
opinion as to whether any degenerative 
disc disease is related to the service-
connected lumbar or cervical spine 
disability.  A detailed rationale for all 
opinions expressed is hereby requested. 

4.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether the 
benefits sought can be granted.  If any 
of the issues remain denied, the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to afford the veteran due 
process of law, to ensure an adequate record for appellate 
review, and to ensure compliance with the Veterans Claims 
Assistance Act of 2000.  The veteran and his representative 
have the right to submit additional evidence and argument in 
connection with the matters remanded by the Board.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 



